DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of sequence 2 in the reply filed on 30 June 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to search sequences 1 and 2 of claim 23.  This argument is found persuasive the sequences are similar.  A search of the instant application has been extended to sequence 1 or 2 of claim 23 in which positions other than Xaa1 to Xaa4 amino acids are not added, deleted, and/or substituted.  Therefore a search of the instant application has been limited to sequences 1 and 2.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 33 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 June 2021.
Information Disclosure Statement
The information disclosure statement filed 9 December 2019 is acknowledged and considered.
Claim Objections
Claims 24-32 and 35-42 are objected to because of the following informalities:  non-elected subject matter is present.  As noted above, a search has been extended to a compound of sequence 1 or 2 in positions other than Xaa1 to Xaa4 amino acids are not added, deleted, and/or substituted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-29, 31 (sequence 9), and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over BRAISTED (US 6013763, issued 11 January 2000, cited in IDS) in view of VOET (Fundamentals of Biochemistry, 2013, 77-84).  
Determining the scope and contents of the prior art
Braisted describes sequences 33-35 (columns 65-68).  In this sequences the following instant definitions apply:  Xaa1 is lysine; Xaa2 and Xaa3 are each lysine (K); and Xaa4 is absent or glycine.  Pharmaceutical compositions are described (column 43. Line 31 to column 44, line 5).  These peptide have IgG-binding affinity and are used in affinity purification of proteins and in the treatment of staphylococcic diseases (abstract).

    PNG
    media_image1.png
    302
    355
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    300
    351
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    405
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    143
    460
    media_image4.png
    Greyscale



Voet describes that arginine (Arg, R), histidine, (His, H), aspartic acid (Asp, D), and glutamic acid (Glu, E) are the same type of amino acid as lysine (Lys, K) (page 79, table 4-1, “Amino acids with charged polar side chains” section; page 82, paragraphs 1 and 2).  Due to these amino acids belonging in the same category, they are each alternative embodiments to one another.  As stated by Voet: “inclusion of a particular amino acid in one group or another reflects not only the properties of the isolated amino acid, but its behavior when it is part of a polypeptide.” (page 82, paragraph 4),  
Ascertaining the differences between the prior art and the claims at issue
In the prior art Xaa2 and Xaa3 are each lysine (Lys, K).  In the claims at issue, Xaa2 and Xaa3 can be arginine, histidine, aspartic acid, or glutamic acid.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
When Braisted is combined with Voet, a reasonable expectation of success is present to replace an amino acid of instant variables Xaa2 and Xaa3 when they are selected from R, H, D, or E is replaced with K.  Due to one, the amino acids belonging to the same category and considered alternative embodiments to one another and being expected to act similarly, and two, a therapeutic use, substitution of lysine for any one of these four amino acids for Xaa2 and Xaa3 is obvious.  Sequence 9 of claim 31 is obvious because it only differs for variables Xaa2 and Xaa3 being lysine instead of arginine.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Conclusion
Claims 32 and 35-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Braisted does not describe attaching a peptide of sequence 33-35 to a labeling substance, a drug, or a crosslinking agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699